          Case 5:19-cv-00701-JD Document 84 Filed 08/31/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

 JASON DODD,                                 )
                                             )
                      Plaintiff,             )
                                             )
 v.                                          )       Case No. CIV-19-00701-JD
                                             )
 SAFECO INSURANCE COMPANY                    )
 OF AMERICA,                                 )
                                             )
                      Defendant.             )
                                         ORDER

       Before the Court is the Motion to Compel [Doc. No. 25] filed by Plaintiff Jason

Dodd (“Motion”). The parties have also filed briefing on the issue of the construction of

the “carry-over balances from previous loans or leases” provision contained in the Auto

Loan/Lease Coverage section of the insurance policy at issue in this case. [Doc. Nos. 69,

72–73, 81, and 83]. The parties appear to agree that the resolution of the legal question at

issue in [Doc. Nos. 69, 72–73, 81, and 83] will impact the resolution of the Motion. See,

e.g., [Doc. No. 66]. The Court previously agreed with the parties that resolution of the

policy construction issue “will resolve a substantial number of issues in this case, and

should resolve the pending [Motion].” [Doc. No. 68].

       The Court has inherent authority to manage its docket “so as to achieve the

orderly” disposition of cases. Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962). In

managing its dockets, the Court has determined that events after the filing of the Motion

have rendered the Motion premature. A more orderly disposition of this case is for the

Court to rule on the legal question at issue in [Doc. Nos. 69, 72–73, 81, and 83] and then
           Case 5:19-cv-00701-JD Document 84 Filed 08/31/21 Page 2 of 2




resolve discovery issues that result, if any, with an updated set of briefs that take in to

account all of the Court’s rulings and the parties’ positions.

       Accordingly, the Motion [Doc. No. 25] is STRICKEN without prejudice to

refiling at the appropriate time, if necessary, after the Court rules on the legal question at

issue in [Doc. Nos. 69, 72–73, 81, and 83].1

       IT IS SO ORDERED this 31st day of August 2021.




       1
         This Order in no way foreshadows any ruling on the legal question at issue in
[Doc. Nos. 69, 72–73, 81, and 83]; this is merely a docket-management tool that the
Court has concluded will result in a more orderly disposition of this case. See Fed. R.
Civ. P. 1; Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962). See also [Doc. No. 68].

                                               2
